Hi DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
second cylindrical lens positioned in front of the second laser source and configured to transform a second emission area of a second laser beam emitted by the second laser source into a second virtual emission area
lidar system wherein each of the laser source and the 2detector is configured to be translated in a Lissajous pattern
emission lens configured to be 2translated relative to the laser source in at least one direction substantially perpendicular to an 3optical axis of the emission lens, and the receiving lens configured to be translated relative to 4the detector in the at least one direction, wherein the emission lens and the receiving lens are 5translated synchronously with respect to each other
each of the emission lens and the 2receiving lens translated in two directions
each of the emission lens and the 2receiving lens translated in a Lissajous pattern
the laser source and the detector 2configured to be translated synchronously in at least a first direction substantially perpendicular to an optical axis of the lidar system, and the emission lens and the receiving lens configured to be translated synchronously in at least a second direction substantially perpendicular to the optical axis of the lidar system.

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hanada (US 4203652 A).
Regarding claim 1, Hanada teaches an optical system (Hanada: Fig. 2a-b: Optical system) comprising:
2a laser source having an emission area that has a first width in a first direction and 3a first height in a second direction orthogonal to the first direction (Hanada: Fig. 1a shows that the beam 3 has a width when exiting from the semiconductor laser 1 and Fig. 1b shows that the beam 3 has a height when exiting from the semiconductor laser 1), 
the first width being greater 4than the first height (Hanada: Fig. 1a shows that the beam 3 has a width that is longer than the height of the beam 3 that is shown in Fig. 1b);  5
a cylindrical lens having a negative power and positioned in front of the laser 6source (Hanada: Fig. 2a: Cylindrical concave lens 6), 
the cylindrical lens being oriented such that a power axis of the cylindrical lens is 7substantially along the first direction (Hanada: As shown in paragraph “In FIG. 2,”, the lens’s axis is parallel to the width), 
the cylindrical lens configured to transform the emission 8area of a laser beam emitted by the laser source into a virtual emission area having a virtual 9width and a virtual height (Hanada: Fig. 2a-b shows the height and the width of the beam based on the divergence angle after the cylindrical lens at the emission area), 
the virtual width being less than the first width (Hanada: Fig. 2a shows that the origin of lateral divergence moves based on the cylindrical lens 6, and the width of the beam after the cylindrical lens would’ve been at the emission area is less than the first width); and10 
an rotationally symmetric lens positioned downstream from the cylindrical lens, 11the rotationally symmetric lens configured to collimate and direct the laser beam towards a far- 12field (Hanada: Fig. 2: Rotation symmetry lens 7 collimates the beam as shown in Fig. 2a-b).  

1Regarding claim 2, Hanada teaches the optical system of claim 1 wherein the laser source comprises a solid 2state laser source (Hanada: Fig. 2: Semiconductor laser 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Kishikawa et al. (US 20170314764 A1) hereinafter Kishikawa.
Regarding claim 3, Hanada teaches the optical system of claim 2.2
Hanada does not teach, but Kishikawa teaches that the cylindrical lens is integrated with the laser source in a single package (Kishikawa: Fig. 3A shows that the cylindrical lenses and light emitting elements are integrated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the semiconductor laser and the cylindrical lens from Hanada as shown in Kishikawa. One of ordinary skill in the art would have been motivated to integrate the cylindrical lens and the laser source into a single package so that they become more compact. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Cohen et al. (US 20180095165 A1) hereinafter Cohen.
1Regarding claim 4, Hanada teaches the optical system of claim 1 wherein the laser source, the cylindrical 2lens, and the rotationally symmetric lens are used in a lidar system.  
	Hanada fails to teach, but Cohen teaches that the laser source, the cylindrical lens, and the rotationally symmetric lens are used in a lidar system (Cohen: Fig. 5C shows that a light source, cylindrical lens surface, and a collimating lens are used for a depth detection system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the semiconductor laser, cylindrical concave lens, and rotation symmetry lens from Hanada for a lidar system as shown in Cohen. One of ordinary skill in the art would have been motivated to apply the laser source, the cylindrical lens, and the rotationally symmetric lens as they provide a mean to illuminate an area with uniform energy.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Cohen and Tan et al. (US 20070181810 A1) hereinafter Tan.
1Regarding claim 5, Hanada, in view of Cohen, teaches the optical system of claim 4.
Hanada fails to teach, but Tan teaches that the laser source is configured to be translated in a focal plane of the rotationally symmetric lens so as to scan the laser beam (Tan: Fig. 5A-B shows that the laser array 510 moves relative to the lens 530, making the beam to be directed to different places).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the semiconductor laser from Hanada as shown in Tan. One of ordinary skill in the art would have been motivated to move the laser source in a focal plane of the rotationally symmetric lens so as to scan the laser beam so that as described in Tan paragraph 0036, a smaller number of lasers may be used which would save energy.
Although Hanada, in view of Tan fails to specifically teach that the laser source and the cylindrical lens are configured to be translated in unison, Hanada specified that the cylindrical lens is placed in the optical axis of the semiconductor laser in paragraph “A simplest arrangement of the beam shaping optical system”, suggesting that the cylindrical lens’s position is relative to the semiconductor laser, thus Hanada teaches that the laser source and the cylindrical lens are configured to be translated in unison.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Cohen, Tan, and Kishikawa.

1Regarding claim 6, Hanada, in view of Cohen, teaches the optical system of claim 4 further comprising: 
2Hanada fails to teach, but Tan teaches a second laser source arranged next to the laser source, such that the laser source 3and the second laser source form a laser array (Tan: Fig. 5A-B: Laser Array 510); And 
4rotationally symmetric lens is further configured to collimate and direct the second laser beam towards the far-field (Tan: Fig. 5A-B: Lens 530 receives the beam from the semiconductor lasers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the semiconductor laser from Hanada with the laser array from Tan and use the rotation symmetry lens from Hanada. One of ordinary skill in the art would have been motivated to adjust the optical system so that there is a second laser source arranged next to the laser source, such that the laser source and the second laser source form a laser array which would make the fov bigger, and so that the rotationally symmetric lens is further configured to collimate and direct the second laser beam towards the far-field so that space is saved by not needing to use a second collimator thus reducing the cost. 
Hanada, in view Tan, fails to teach, but Kishikawa teaches that A second cylindrical lens positioned in front of the second laser source and configured to transform a second emission area of a second laser beam emitted by the second laser source into a second virtual emission area (Kishikawa: Fig. 3A shows that for each light emitting element, there is a corresponding cylindrical lens);
	It would have been obvious to one of ordinary skill in the art before the effective filing date to add the cylindrical lenses from Kishikawa to the laser array from the combination of Hanada and Tan. One of ordinary skill in the art would have been motivated to adjust the optical system so that a second cylindrical lens is placed in the optical axis of the second laser source so that the fov from the second laser source becomes bigger. 


Claims 7, 9, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Hanada.
1Regarding claim 7, Tan teaches A lidar system for three-dimensional imaging (Tan: Fig. 3: Vehicle lidar system 300), the lidar system 2comprising: 
3a laser source configured to emit a plurality of laser pulses (Tan: Fig. 3: Laser array from Laser array & Optics 310, and paragraph 0019 shows that the light is pulsed), 
an emission lens configured to direct the plurality of laser 13pulses towards one or more objects (Tan: Fig. 1: Lens 130), 
the one or more objects reflecting the plurality of laser 14pulses to generate a plurality of return laser pulses (Tan: Paragraph 0024 describes that the beam is reflected by object 220 and produces reflected beam 220);  15
a receiving lens comprise a same lens as the emission lens (Tan: Paragraph 0040 shows that the lens 705 is used for both emitting and receiving light).
configured to receive and focus 16each of the plurality of return laser pulses to a return beam spot at a focal plane of the receiving 17lens (Tan does not specifically teach this, but paragraph 0040 describes that the lens 705 collects the reflected light 715, suggesting that it focuses the light towards the photodetectors 702); 18
a detector (Tan: Fig. 7A-B: Photodetectors 702) having a detection surface positioned at the focal plane of the receiving 19lens (Tan does not specifically teach this, but paragraph 0040 describes that the lens 705 collects the reflected light 715, suggesting that the photodetector is positioned at a place in which its detection surface is positioned at the focal p[lane of the lens 705) and configured to receive and detect each of the plurality of return laser pulses (Tan: Paragraph 0017 shows that the photodetector receives and detects the reflected light); and a processor coupled to the laser source and the detector (Tan: Fig. 3: Data Analysis Module 340), the processor configured to: 
determine a time of flight for each of the plurality of return laser pulses (Tan: Paragraph 0019 shows that the object is detected based on the principle of ToF, and paragraph 0026 shows that the Data Analysis Module 340 detects the object).
Tan does not specifically teach that the processor constructs a three-dimensional image of the one or more objects based on the determined time of flight for each of the plurality of return laser pulse, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build a point cloud of the surrounding based on the ToF analysis. One of ordinary skill in the art would have been motivated to build a point cloud based on the ToF since as described in paragraph 0015 of Tan, the lidar system is applied for automatic driving system, and point cloud provides the well-known benefit of accurate detection of the surrounding. 
Tan fails to teach, but Hanada teaches the laser source 4having an emission area that has a first width in a first direction and a first height in a second 5direction orthogonal to the first direction, the first width being greater than the first height (Hanada: Fig. 1a shows that the beam 3 has a width when exiting from the semiconductor laser 1 and Fig. 1b shows that the beam 3 has a height when exiting from the semiconductor laser 1. Fig. 1a shows that the beam 3 has a width that is longer than the height of the beam 3 that is shown in Fig. 1b);  6
a cylindrical lens having a negative power and positioned in front of the laser 7source, the cylindrical lens being oriented such that a power axis of the cylindrical lens is 8substantially along the first direction (Hanada: Fig. 2a-b: the cylindrical concave lens 6), 
the cylindrical lens configured to transform the emission 9area into a virtual emission area having a virtual width and a virtual height, the virtual width 10being less than the first width (Hanada: Fig. 2a shows that the origin of lateral divergence moves based on the cylindrical lens 6 and makes the width the beam would’ve been at the emission area to be smaller);  11
An emission lens positioned downstream from the cylindrical lens, the emission lens being rotationally symmetric and a collimator (Hanada: Fig. 2: Rotation symmetry lens 7 collimates the beam as shown in Fig. 2a-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laser source emit a beam that has a longer width than length as shown in Hanada for the lidar system shown in Tan. One of ordinary skill in the art would have been motivated to adjust the laser source so that the laser source has an emission area that has a first width in a first direction and a first height in a second direction orthogonal to the first direction, the first width being greater than the first height since as described in paragraph “In general,” from Hanada, a laser commonly has such an emission characteristic, showing that cost would be saved by using those lasers.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cylindrical lens from Hanada to the optical path of the laser array from Tan as shown in Hanada and to have the emission lens to be a collimator that is rotationally symmetric as shown in Hanada for the vehicle lidar system shown in Tan. One of ordinary skill in the art would have been motivated to adjust the lidar system by adding a cylindrical lens having a negative power and positioned in front of the laser source, the cylindrical lens being oriented such that a power axis of the cylindrical lens is substantially along the first direction, the cylindrical lens being configured to transform the emission area into a virtual emission area having a virtual width and a virtual height, the virtual width being less than the first width and by adding an emission lens positioned downstream from the cylindrical lens, the emission lens being a collimator that is rotationally symmetric so that as described in paragraph “In Fig. 2,” from Hanada, the origin of divergence becomes uniform for the emitted beam

Regarding claim 9, Tan, in view of Hanada, teaches The lidar system of claim 7 wherein: the laser source is configured to be translated 3in at least one direction substantially perpendicular to an optical axis of the lidar system through 4a plurality of emission locations, each of the plurality of laser pulses being emitted at a 5respective one of the plurality of emission locations (Tan: Fig. 5A-B shows that the laser array 510 is translated perpendicular to the optical axis of the beams emitted from the laser array 510 which changes the direction of the beam as shown in Fig. 5A-B); and  6the detector is configured to be translated in the at least one direction through a 7plurality of detection locations in the focal plane of the receiving lens, each respective detection 8location of the plurality of detection locations corresponding to a respective emission location of 9the plurality of emission locations, wherein the laser source and the detector are translated 10synchronously with respect to each other (Tan: Fig. 5A-B shows that the laser array 510 is translated relative to the lens 530, and Fig. 7A shows that the photodetector devices 702 may be integrated into the laser array, showing that when the laser array moves, the photodetector devices would move as well).
	Tan fails to teach that the laser source and the cylindrical lens moves in unison.
Although Hanada also fails to specifically teach that the laser source and the cylindrical lens are configured to be translated in unison, Hanada specified that the cylindrical lens is placed in the optical axis of the semiconductor laser in paragraph “A simplest arrangement of the beam shaping optical system”, suggesting that the cylindrical lens’s position is relative to the semiconductor laser, thus Hanada teaches that the laser source and the cylindrical lens are configured to be translated in unison.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the cylindrical lens from the combination of Tan and Hanada with the laser source. One of ordinary skill in the art would have been motivated to adjust the lidar system so that the laser source and the cylindrical lens are configured to be translated in unison so that the emitted beam is parallel as described in paragraph “In this embodiment,” from Hanada.
	
Regarding claim 12, Tan, in view of Hanada, teaches The lidar system of claim 7 wherein the emission lens is configured to be 2translated relative to the laser source in at least one direction substantially perpendicular to an 3optical axis of the emission lens (Tan: Fig. 6A-B shows that the lens 630 is moving perpendicular to the optical axis relative to the laser array 610), and the receiving lens is configured to be translated relative to 4the detector in the at least one direction (Tan: Fig. 7A shows that the photodetector devices 702 is integrated into the laser array and that the Lens 705 is used for both emitting and receiving as described in paragraph 0040, showing that when the lens moves as shown in Fig. 6A-B, the receiving lens would be moving relative to the photodetectors as well), wherein the emission lens and the receiving lens are 5translated synchronously with respect to each other (Tan: Paragraph 0040 shows that they are the same, so they would move synchronously with respect to each other).  

1Regarding claim 16, Tan teaches A method of three-dimensional imaging (Tan: Method for using Vehicle lidar system 300 shown in Fig. 3), the method comprising:  
2translating a laser source, the laser source is translated to each of a plurality of emission locations in an emission plane (Tan: Fig. 5A-B shows that the laser array 510 is translated perpendicular to the optical axis of the beams emitted from the laser array 510 which changes the direction of the beam as shown in Fig. 5A-B); 
emitting, using the laser source, a plurality of laser pulses, each of the plurality of 9laser pulses being emitted at a respective one of the plurality of emission locations (Tan: Fig. 3: Laser array from Laser array & Optics 310, and paragraph 0019 shows that the light is pulsed. Fig. 5A-B shows that the beam is directed towards plurality of emission locations);  10
directing, using an emission lens, the plurality of laser pulses 11towards one or more objects (Tan: Fig. 1: Lens 130), the one or more objects reflecting each of the plurality of laser 12pulses to generate a plurality of return laser pulses (Tan: Paragraph 0024 describes that the beam is reflected by object 220 and produces reflected beam 220);  13
receiving and focusing, using a receiving lens, each of the plurality of return laser 14pulses to a plurality of corresponding detection locations in a detection plane, each 15corresponding detection location being conjugate with a respective emission location (Tan does not specifically teach this, but paragraph 0040 describes that the lens 705 collects the reflected light 715, suggesting that it focuses the light towards the photodetectors 702);  16
translating a detector to each of the plurality of corresponding detection locations 17in the detection plane (Fig. 7A shows that the photodetector devices 702 may be integrated into the laser array, showing that when the laser array moves, the photodetector devices would move as well);  18
detecting, using the detector, each respective return laser pulse of the plurality of 19return laser pulses at each respective detection location of the plurality of the detection planes (Tan: Paragraph 0017 shows that the photodetector receives and detects the reflected light); 
determining using a processor, a time of flight for each of the plurality of return 21laser pulses (Tan: Paragraph 0019 shows that the object is detected based on the principle of ToF, and paragraph 0026 shows that the Data Analysis Module 340 detects the object) 22
Tan does not specifically teach that the processor constructs a three-dimensional image of the one or more objects based on the determined time of flight for each of the plurality of return laser pulse, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build a point cloud of the surrounding based on the ToF analysis. One of ordinary skill in the art would have been motivated to build a point cloud based on the ToF since as described in paragraph 0015 of Tan, the lidar system is applied for automatic driving system, and point cloud provides the well-known benefit of accurate detection of the surrounding. 
	Tan fails to teach, but Hanada teaches translating a laser source and a cylindrical lens in unison (Although Hanada fails to specifically teach that the laser source and the cylindrical lens are configured to be translated in unison, Hanada specified that the cylindrical lens is placed in the optical axis of the semiconductor laser in paragraph “A simplest arrangement of the beam shaping optical system”, suggesting that the cylindrical lens’s position is relative to the semiconductor laser, thus Hanada teaches that the laser source and the cylindrical lens are configured to be translated in unison.),
the laser source having 3an emission area with a first height and a first width greater than the first height (Hanada: Fig. 1a shows that the beam 3 has a width when exiting from the semiconductor laser 1 and Fig. 1b shows that the beam 3 has a height when exiting from the semiconductor laser 1. Fig. 1a shows that the beam 3 has a width that is longer than the height of the beam 3 that is shown in Fig. 1b), 
the cylindrical 4lens (Hanada: Fig. 2a-b: the cylindrical concave lens 6) having a negative power and positioned in front of the laser source, 
the cylindrical lens 5being oriented such that a power axis of the cylindrical lens is substantially in a width direction (Hanada: Fig. 2a-b shows that the beam is expanded in the direction parallel to the width).
The emission lens collimating the beam (Hanada: Fig. 2: Rotation symmetry lens 7 collimates the beam as shown in Fig. 2a-b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the cylindrical lens from the combination of Tan and Hanada with the laser source. One of ordinary skill in the art would have been motivated to adjust the lidar system so that the laser source and the cylindrical lens are configured to be translated in unison so that the emitted beam is parallel as described in paragraph “In this embodiment,” from Hanada.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laser source emit a beam that has a longer width than length as shown in Hanada for the method shown in Tan. One of ordinary skill in the art would have been motivated to adjust the laser source so that the laser source has an emission area that has a first width greater than the first height since as described in paragraph “In general,” from Hanada, a laser commonly has such an emission characteristic, showing that cost would be saved by using those lasers.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cylindrical lens and the rotation symmetry lens from Hanada to the optical path of the laser array from Tan as shown in Hanada for the method shown in Tan. One of ordinary skill in the art would have been motivated to adjust the lidar system by adding a cylindrical lens having a negative power and positioned in front of the laser source, the cylindrical lens being oriented such that a power axis of the cylindrical lens is substantially in a width direction and by making the emission lens to be a collimator so that as described in paragraph “Fig. 2,” from Hanada, the origin of divergence becomes uniform for the emitted beam

Regarding claim 17, Tan, in view of Hanada, teaches method of claim 16 wherein the receiving lens and the emission lens 2 comprise a same lens (Tan: Paragraph 0040 shows that they are the same).  

25Regarding claim 18, Tan, in view of Hanada, teaches the method of claim 16. 
Tan fails to teach, but Hanada teaches that the cylindrical lens is configured to 2 transform the emission area of the laser source into a virtual emission area having a virtual width 3and a virtual height, the virtual width being smaller than the first width of the emission area (Hanada: Fig. 2a shows that the origin of lateral divergence moves based on the cylindrical lens 6, and the width the beam after the cylindrical lens would’ve been at the emission area is shorter than the first width).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical characteristic of the cylindrical lens from the combination of Tan and Hanada to widen the beam in the direction parallel to the width as shown in Hanada so that the virtual width is shorter than the first width of the emission area. One of ordinary skill in the art would have been motivated to adjust the cylindrical lens so that the virtual width is smaller than the first width of the emission area so that as described in Hanada paragraph “In this embodiment,” the beam becomes parallel.

Regarding claim 19, Tan, in view of Hanada, teaches the method of claim 16 wherein the laser source and the detector are 2translated in at least a first direction substantially perpendicular to an optical axis of the emission 3lens (Tan: Fig. 5A-B shows that the laser array 510 is translated in a direction perpendicular to the optical axis of the lens 530).  


Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Hanada and Kishikawa.
1Regarding claim 8, Tan, in view of Hanada, teaches the lidar system of claim 7.
Tan does not teach, but Kishikawa teaches that the cylindrical lens is integrated with 2 the laser source in a single package (Kishikawa: Fig. 3A shows that the cylindrical lenses and the light emitting elements are integrated).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the semiconductor laser and the cylindrical lens from Hanada as shown in Kishikawa. One of ordinary skill in the art would have been motivated to integrate the cylindrical lens and the laser source into a single package so that they become more compact. 23

1Regarding claim 23, Tan, in view of Hanada, teaches the method of claim 16.
Tan does not teach but Kishikawa teaches that the cylindrical lens is integrated with the laser source in a single package (Kishikawa: Fig. 3A: Cylindrical lenses and light emitting elements are integrated).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the semiconductor laser and the cylindrical lens from Hanada as shown in Kishikawa. One of ordinary skill in the art would have been motivated to integrate the cylindrical lens and the laser source into a single package so that they become more compact. 

Claim 10, 13, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Hanada and Yamazumi et al. (US 20190301700 A1) hereinafter Yamazumi.

1Regarding claim 10, Tan, in view of Hanada, teaches the lidar system of claim 9 wherein the laser source and the detector moves in unison.
	Tan fails to teach, but Yamazumi teaches that the laser source is configured to be translated in two directions (Yamazumi: Paragraph 0344 shows that the laser source may be moved in two dimensions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the laser source from the combination of Tan and Hanada in two directions as shown in Yamazumi. One of ordinary skill in the art would have been motivated to adjust the lidar system so that the laser source is translated in two directions so that the fov of the lidar system becomes bigger.

1Regarding claim 13, Tan, in view of Hanada, teaches the lidar system of claim 12 wherein the emission lens and the receiving lens move in unison.
Tan fails to teach, but Yamazumi teaches that the emission lens is translated in two directions (Yamazumi: Paragraph 0344 shows that the projection optical member may be moved in two directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the cylindrical lens from the combination of Tan and Hanada with the laser source. One of ordinary skill in the art would have been motivated to adjust the lidar system so that the laser source and the cylindrical lens are configured to be translated in unison so that the emitted beam is parallel as described in paragraph “In this embodiment,” from Hanada.

Regarding claim 15, Tan, in view of Hanada teaches the lidar system of claim 7 wherein the laser source and the detector are 2configured to be translated synchronously in at least a first direction substantially perpendicular to an optical axis of the lidar system (Tan: Fig. 5A-B shows that the laser array 510 is translated perpendicular to the optical axis of the beams emitted from the laser array 510. Fig. 7A shows that the photodetector devices 702 may be integrated into the laser array, showing that when the laser array moves, the photodetector devices would move as well), and the emission lens and the receiving lens are translated synchronously with respect to each other (Tan: Paragraph 0040 shows that they are the same, so they would move synchronously with respect to each other)
Tan fails to teach, but Yamazumi teaches that the emission lens is configured 244 to be translated synchronously in at least a second direction substantially perpendicular to the optical axis of the lidar system (Yamazumi: Paragraph 0344 shows that the projection optical member may be moved in two directions that are perpendicular to the optical axis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the emission lens from the combination of Tan and Hanada in two directions as shown in Yamazumi. One of ordinary skill in the art would have been motivated to adjust the emission lens so that it moves in a second direction perpendicular to the optical axis of the emission lens so that in scanning the beam in two directions, the adjustment of the optical axis becomes faster by moving the two elements in two different directions at the same time.

1Regarding claim 20, Tan, in view of Hanada, teaches the method of claim 19 further comprising translating the emission lens 2and the receiving lens synchronously.
Tan fails to teach, but Yamazumi teaches that the emission lens moves in at least a second direction substantially perpendicular to 3the optical axis of the emission lens (Yamazumi: Paragraph 0344 shows that the projection optical member may be moved in two dimensions).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the emission lens from the combination of Tan and Hanada in two directions as shown in Yamazumi. One of ordinary skill in the art would have been motivated to adjust the emission lens so that it moves in a second direction perpendicular to the optical axis of the emission lens so that in scanning the beam in two directions, the adjustment of the optical axis becomes faster by moving the two elements in two different directions at the same time. 

1Regarding claim 21, Tan, in view of Hanada, teaches the method of claim 16 wherein each of the laser source and the detector moves in unison (Tan: Fig. 5A-B shows that the laser array 510 is translated relative to the lens 530, and Fig. 7A shows that the photodetector devices 702 may be integrated into the laser array, showing that when the laser array moves, the photodetector devices would move as well). Tan fails to teach, but Yamazumi teaches that the laser source moves in two dimensions (Yamazumi: Paragraph 0344 shows that the laser source may be moved in two dimensions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the cylindrical lens from the combination of Tan and Hanada with the laser source. One of ordinary skill in the art would have been motivated to adjust the lidar system so that the laser source and the cylindrical lens are configured to be translated in unison so that the emitted beam is parallel as described in paragraph “In this embodiment,” from Hanada.

Allowable subject matter
Claims 11, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

1Regarding claim 11, the claimed invention teaches the lidar system wherein each of the laser source and the 2detector is configured to be translated in a Lissajous pattern.  
	Tan teaches that the laser source and the detector are translated (In regards to the rejection made for claim 9), but fails to teach that they are translated in a Lissajous pattern.
	Hanada fails to teach that the laser source and the detector are translated in a Lissajous pattern.
Yamazumi teaches that the laser source and the detector are translated in two directions (In regards to the rejection made for claim 10), but fails to teach that they move in a Lissajous pattern.

Regarding claim 14, the claimed invention teaches the lidar system wherein each of the emission lens and the 2receiving lens is translated in a Lissajous pattern.  
	Tan teaches that the emission lens and the receiving lens are translated (In regards to the rejection made in claim 12), but fails to teach that they are translated in a Lissajous pattern.
	Hanada fails to teach that the emission lens and the receiving lens are translated in a Lissajous pattern.
	Yamazumi teaches that the emission lens and the receiving lens are translated in two directions (In regards to the rejection made in claim 13), but fails to teach that they are translated in a Lissajous pattern.

1Regarding claim 22, the claimed invention teaches the method wherein each of the laser source and the detector 2is configured to be translated in a Lissajous pattern.  
	Tan teaches that the laser source and the detector are translated (In regards to the rejection made for claim 9), but fails to teach that they are translated in a Lissajous pattern.
	Hanada fails to teach that the laser source and the detector are translated in a Lissajous pattern.
Yamazumi teaches that the laser source and the detector are translated in two directions (In regards to the rejection made for claim 10), but fails to teach that they move in a Lissajous pattern.

Prior arts cited but not applied
Tsikos et al. (US 20030042303 A1) teaches integrating cylindrical lenses with lasers.

Kim (US 20140198308 A1) teaches a panoramic scan radar in which the laser emitter can move.


Tsikos et al. (US 20020043561 A1) teaches integrating cylindrical lenses with lasers.

Takemura (US 20150025843 A1) teaches using a light source, a collimate lens, and a cylindrical lens for a distance measuring apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645    
                                                                                                                                                                                                    /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645